 Case 2:18-cv-01830-MWF-JPR Document 101 Filed 04/22/19 Page 1 of 3 Page ID #:3488




 1    NANCY SCHROEDER (SBN 280207)
      (nancy.schroeder@wilmerhale.com)
 2
      WILMER CUTLER PICKERING
 3       HALE AND DORR LLP
      350 S. Grand Ave., Suite 2100
 4
      Los Angeles, CA 90071
 5    Telephone: +213 443 5300
      Facsimile: +213 443 5400
 6
 7
      LOUIS W. TOMPROS (pro hac vice)        WILLIAM C. KINDER (pro hac vice)
 8    (louis.tompros@wilmerhale.com)         (will.kinder@wilmerhale.com)
 9    STEPHANIE LIN (pro hac vice)           WILMER CUTLER PICKERING
      (stephanie.lin@wilmerhale.com)            HALE AND DORR LLP
10
      WILMER CUTLER PICKERING                7 World Trade Center
11        HALE AND DORR LLP                  New York, NY 10007
      60 State Street                        Telephone: +1 212 230 8800
12
      Boston, MA 02109                       Facsimile: +1 212 230 8888
13    Telephone: +1 617 526 6000
      Facsimile: +1 617 526 5000
14
15   Attorneys for Plaintiff Matt Furie

16                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
17
18    MATT FURIE,                           2:18-cv-01830-MWF-JPR
19                          Plaintiff,
20            vs.
21
      INFOWARS, LLC; FREE SPEECH
22    SYSTEMS, LLC,                         NOTICE OF ERRATA

23                          Defendants.
24
25
26
27                                               PLAINTIFF’S NOTICE OF ERRATA
                                                   Case No. 2:18-cv-01830-MWF-JPR
28


     ActiveUS 173031717
 Case 2:18-cv-01830-MWF-JPR Document 101 Filed 04/22/19 Page 2 of 3 Page ID #:3489




 1         Matt Furie hereby gives notice that Docket Number 85-49, Exhibit 49 to the
 2   Declaration of William C. Kinder in Support of Plaintiff’s Motion for Partial
 3   Summary Judgment (Docket No. 85), was electronically filed but was missing the
 4   9 pages of Exhibit 49 (pages 480-488 of Docket No. 85-49). Attached hereto as
 5   Exhibit A, is a corrected version of Exhibit 49, with the missing pages included.
 6   The corrected version contains no other changes.
 7
 8
 9
10   Dated: April 22, 2019                        Respectfully submitted,
11                                                By: /s/ William C. Kinder
12
                                                  Wilmer Cutler Pickering Hale and
13                                                Dorr LLP
                                                  Nancy Schroeder (SBN 280207)
14
                                                  350 S. Grand Ave. Suite 2100
15                                                Los Angeles, CA 90071
                                                  Tel.: (213) 443-5300
16
                                                  Fax: (213) 443-5400
17                                                nancy.schroeder@wilmerhale.com
18                                                Louis W. Tompros (pro hac vice)
19                                                Stephanie Lin (pro hac vice)
                                                  60 State Street
20                                                Boston, MA 02109
21                                                Tel.: (617) 526-6000
                                                  Fax: (617) 526-5000
22                                                louis.tompros@wilmerhale.com
23                                                stephanie.lin@wilmerhale.com
24                                                William C. Kinder (pro hac vice)
25                                                7 World Trade Center
                                                  250 Greenwich Street
26                                                New York, New York 10007
27                                            2

28                                                       PLAINTIFF’S NOTICE OF ERRATA
                                                           Case No. 2:18-cv-01830-MWF-JPR
 Case 2:18-cv-01830-MWF-JPR Document 101 Filed 04/22/19 Page 3 of 3 Page ID #:3490




 1                                           Tel.: (212) 295-6509
                                             Fax: (212) 230-8888
 2
                                             will.kinder@wilmerhale.com
 3
                                             Attorneys for Plaintiff
 4                                           MATT FURIE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                       3

28                                                  PLAINTIFF’S NOTICE OF ERRATA
                                                      Case No. 2:18-cv-01830-MWF-JPR
